GARDEN, JUDGE:
At approximately 7:30 p.m. on March 16, 1979, the claimant was driving south on W.Va. Route 2 north of Parkersburg when the right front tire struck a pothole, damaging the tire and wheel. The claimant seeks to recover damages in the sum of $135.20.
The State is neither the insurer nor the guarantor of the safety of motorists traveling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be held liable for damage caused by a pothole, it must be proven that the respondent had either actual or constructive knowledge of the hole and a reasonable amount of time to take suitable corrective action. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1977). The claimant did not meet that burden of proof, and, therefore, this claim must be denied.
Claim disallowed.